The opinion of the Court was announced by
Davis, J.
The plaintiff signed a note for the sum of eighty dollars, as surety for Estes, and took delivery of the horse in controversy as collateral security. As there was no written conveyance, it was not a mortgage. It could not be recorded. Neither can it avail the plaintiff as a pledge for he did not retain the possession. He delivered the horse back to Estes, who afterwards, sold him to the defendant. The defendant thereby acquired a good title as against the plaintiff. Judgment for the defendant.
Tenney, C. J., Appleton, Cutting, Goodenow and Kent, JJ., concurred.